ORDER
Certification having been granted in this matter on February 11, 1975, and the Court having heard argument by George A. Mauro, Jr., Esq. representing defendants, and by Harold M. Stroger, Esq., representing plaintiff; and the Court being satisfied (1), that there was substantial credible evidence presented at trial to support the finding of the jury that defendant-driver was not negligent in the operation of his motor vehicle, and (2), that the trial court properly denied plaintiff’s motion for a new trial;
It is, on this 10th day of March, 1975, ORDERED that the judgment of the Appellate Division ordering a new trial on the ground that the verdict was against the weight of the evidence to the extent that there was a miscarriage of justice under the law, is hereby reversed and the judgment of the trial court in favor of defendants is hereby reinstated.



For reversal — Chief Justice Hughes, Justices Mountain, Sullivan, Pashhan, Clifford and Schreiber and Judge Conford — 7.
For affirmance — Hone.